*481Plaintiff performed renovation" work on a building co-owned by defendant and her husband, and was hired by an employee of defendant’s husband to perform the work. Plaintiff concedes that defendant’s husband was plaintiff’s employer. The record compels rejection of the claim that defendant’s husband was plaintiff’s employer, but defendant was not (see, Seudath v Mott, 202 AD2d 658, lv dismissed 85 NY2d 890). Therefore, defendant is entitled to dismissal under Workers’ Compensation Law § 29 (6). Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Tom, JJ.